ANSTEAD, Judge,
dissenting in part.
I concur in the majority’s affirmance of appellant’s conviction but disagree as to the resolution of the sentencing issue. Under Rule 3.710 of the Fla.R.Crim.P., the appellant, as a first time offender, was entitled to the benefit of a presentence investigation (PSI) report before sentencing. Appellant received a sentence of five and one-half years, the top of the permitted guidelines range. The sentence included a minimum mandatory three year term because of the involvement of illegal drugs. A committee note to Rule 3.710 recognizes that no PSI is necessary if the “specific sentence” imposed is mandatory. The specific sentence here is five and one-half years and is not mandatory. While a three year sentence was mandatory and would have obviated the need for a PSI, I don’t believe we can follow the note’s reasoning here where a sentence almost twice the length of the mandatory sentence is imposed.